Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered November 26, 2001, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion based on alleged prosecutorial misconduct during summation. Although the prosecutor, at times, made isolated remarks that might be construed as suggesting that defendant failed to present evidence at trial, the comments did not deprive defendant of a fair trial in light of the court’s timely and detailed curative instructions reminding the jury that the People bore the burden of proof and that defendant had no duty to present evidence (see People v Santiago, 52 NY2d 865 [1981]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Nardelli, J.P., Andrias, Sullivan, Ellerin and Gonzalez, JJ.